DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment after final under AFCP 2.0 filed on August 09th, 2022 is acknowledged.  By this amendment, claims 1, 11, 15, 19, and 24 have been amended and claims 8-9, 16, and 25 have been cancelled.  Accordingly, claims 1-7, 10, 11-15, 17-24, and 26-29 are currently pending in this application and claims 1, 11, 19, and 24 are in independent form.  Newly IDS filed on July 05th, 2022 has been considered.
					Allowable Subject Matter
Claims 1-7, 10-15, 17-24, and 26-29 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on August 09th, 2022 (see Applicant’s remarks on page 12, line 1 to page 19, line 8), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “signal routing structures located at an interface between the first die and the second die and located outside lateral boundaries of the second bond pad structures, the signal routing structures laterally neighboring the second bond pad structures in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures in a second lateral direction, the signal routing structures comprising angled portions proximate the second bond pad structures, the angled portions extending along the interface between the first die and the second die", as recited in independent claim 1, “first bond pad structures arranged in rows and coupled to the first microelectronic device structure, the first bond pad structures of a first row offset from the first bond pad structures of a neighboring second rows of the first bond pad structures in a first lateral direction and a second lateral direction”, as recited in independent claim 11, “signal routing structures vertically displaced from the control logic region, the signal routing structures located outside lateral boundaries of the second bond pad structures, the signal routing structures comprising angled portions proximate the second bond pad structures, the angled portions extending along an interface between the first microelectronic device structure and the second microelectronic device structure”, as recited in independent claim 19, and “first bond pad structures vertically displaced from the stack structure, first bond pad structures of a first row of the first bond pad structures offset from first bond pad structures of a second row of the first bond pad structures in a first lateral direction and a second lateral direction”, as recited in independent claim 24.
Claims 2-7, 10, 12-15, 17-18, 20-23, and 26-29 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892